Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 9, the present invention from the present application discloses  in which “determines whether the paper remains in the first storage, and allows the notifier to notify that the paper is left untaken based on a determination that the paper remains in the first storage, wherein the first storage is configured to receive and store therein a plurality of sheets of paper simultaneously, and the hardware processor controls the image forming system such that the paper is transferred from the first storage to the second storage when the first storage is filled with paper” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Kida (US P. No. 5957450) and Asaka (US P. No. 2020/0404115), which is recorded in the previous office action filed on 01/20/22. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Chang (US P. No. 10646878) discloses the compact paper shredder of the current invention is able to simultaneously shred both manually inserted sheets of paper and sheets of paper that are placed in an input tray from which an auto-feeder removes sheets and transports them to the shredding mechanism
Oshima (US P. No. 2019/0041776) discloses simultaneously with the output timing for the laser beam L, the sheet material P stored under the apparatus main body A is fed by the pickup roller 3 1and the transport roller pair 4 from the sheet tray 2. The sheet material P is supplied to a transfer position between the drum 10 and the transfer roller
Tanaka et al. (US P. No. 2018/0329334) discloses simultaneously with the image formation operation, a feed roller 17 feeds transfer materials P accommodated in a sheet feed tray 16 to the secondary transfer portion N2. At this time, one of the transfer materials P to be fed from the sheet feed tray 16 is separated due to friction between the feed roller 17 and a separating pad 18 and is conveyed in the direction of an arrow C in FIG. 1 after a skew is adjusted by conveyance rollers 19.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 26, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672